          Case 3:20-cv-02731-VC Document 762 Filed 10/20/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    BAIL ORDER NO.50
         v.
                                                    Re: Dkt. Nos. 737-1
 DAVID JENNINGS, et al.,
                Defendants.

       The bail application from Lawrence Kuria Mwaura is granted. Bail is subject to the

standard conditions of release as stated at Dkt. 543. Mr. Mwaura’s bail is subject to the

additional conditions that he not consume drugs or alcohol, and that he attend regular Narcotics

Anonymous/Alcoholics Anonymous meetings.

       IT IS SO ORDERED.

Dated: October 20, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
